Citation Nr: 1003472	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, status post surgical repair.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 10, 2002 to May 
22, 2002.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


REMAND

In February 2005, the Veteran submitted a claim of 
entitlement to service connection for a left shoulder 
disorder, status post surgical repair, which was denied in 
June 2005.  Thereafter, the Veteran perfected an appeal and 
requested a Board hearing.  This hearing was originally 
scheduled for June 15, 2007, but was later rescheduled for 
August 17, 2007.  Two days prior to the rescheduled Board 
hearing, the Veteran requested that the hearing be cancelled.  
In October 2009, the Veteran submitted a motion to have a 
Board hearing rescheduled, which was granted by the Board in 
January 2010.  See 38 C.F.R. § 3.103(c) (2009).  

Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a hearing before the Board 
at the RO.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

